t c memo united_states tax_court austin l mitchell and rebecca a mitchell petitioners v commissioner of internal revenue respondent docket no filed date edgar eb lim for petitioner thomas c pliske for respondent memorandum findings_of_fact and opinion colvin judge respondent determined deficiencies in petitioners’ federal income taxes of dollar_figure for dollar_figure for and dollar_figure for and accuracy-related_penalties under sec_6662 of dollar_figure for dollar_figure for and dollar_figure for - - the issues for decision are whether petitioner austin l mitchell operated his farm for profit in and we hold that he did not whether petitioners converted their personal_residence to rental property in we hold that they did not whether petitioners are liable for accuracy-related_penalties under sec_6662 for negligence or substantial_understatement_of_income_tax for and we hold that they are references to petitioner are to austin l mitchell references to mrs mitchell are to petitioner rebecca a mitchell unless otherwise indicated section references are to the internal_revenue_code for the taxable years in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found a petitioners petitioners lived in salem missouri when they filed their petition petitioner has been a certified_public_accountant since and is also a lawyer he practiced law and accounting during the years in issue mrs mitchell is a teacher b petitioner’s tree planting activity the mitchell family farm petitioner’s family owned and operated a farm the mitchell farm in the salem area for more than years they grew hay and raised cattle petitioner grew up on the mitchell farm as of about the mitchell farm had been neglected for many years mrs mitchell also grew up on a small farm petitioner’s brother-in-law glenn b harris harris harvested hay on the mitchell farm beginning about or harris bought hay from petitioner’s mother janet mitchell and she paid him for working on the mitchell farm during the years in issue harris was an industrial arts teacher and he farmed more than acres of his own petitioner’s mother died in date and he inherited part of the mitchell farm including about acres a house and farming equipment about acres of that acres is tillable bottom land to acres is pasture and the rest is timber during the years in issue petitioner allowed harris to graze his to head of cattle and to plant hay on the mitchell farm harris applied lime and fertilizer to the area of petitioner’s land on which harris grazed his cattle and planted hay harris harvested the hay and sold it for profit or fed it to his cattle harris also bushhogged and cleaned up around the - farm harris did not pay petitioner for permitting him to graze his cattle or grow hay on the farm during the years in issue and petitioner did not pay harris for his work on the farm petitioner worked up to hours a week in the evenings and weekends from mid-april to september each year to maintain the farm he worked on the farm to big_number hours per year during the years in issue he maintained fence rows and creek areas tore down a barn bushhogged cleared underbrush filled ditches and removed weeds he planted about big_number trees a year including ornamental and maple trees around the house and walnut and white oak trees on the hills he performed all of the work on the farm himself except for the work done by harris petitioner believed that the timber from the walnut trees he planted will be harvestable in years timber from the white oak trees will be harvestable in to years and the walnut trees will provide a cash crop about years after planting petitioner did not own any livestock petitioner enjoys living on the farm and the strenuous physical labor since he has not hunted on the farm and he has gone fishing on the farm twice mrs mitchell did not work on the farm during the years at issue petitioner’s business records and business plan petitioner did not have a budget a business plan ora separate bank account for the farm he did not take farming or agriculture courses however he attended farm community meetings read farming magazines and discussed farming issues with farmer clients friends and other farmers cc petitioners’ residence in date petitioners bought a house pincite north hickory in salem missouri petitioner lived in that house until date and has lived in the house at the mitchell farm since then mrs mitchell and petitioners’ two sons lived pincite north hickory until date when they moved to the house on the farm in november or date petitioners agreed to let toney e hill iii hill live pincite north hickory rent free in exchange hill agreed to make improvements to the house and pay the utilities hill did not pay all of the utilities as a result the electric and water services were disconnected from june to date hill moved out in mid-1996 petitioners did not receive any rental income from north hickory in or and they did not advertise north hickory for rent or sale during those years they included it in one of their homeowner’s insurance policies until date when they sold north hickory d petitioner’s law and accounting practice during the years in issue petitioner worked big_number to big_number hours per year in his office on his legal and accounting practices he worked big_number to big_number of those hours from october to april he worked many additional hours outside of the office doing legal research and reading professional publications petitioner represents clients before the internal_revenue_service in his law and accounting practices and is familiar with sec_183 and its regulations petitioner does not have a separate checking account for his law practice be petitioners’ tax returns petitioners reported on schedules f profit or loss from farming attached to their tax returns for and that they operated a livestock hay farm petitioners reported the following amounts of nonfarm income on their income_tax returns filed for and year wages schedule c income nonfarm income dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number - j- petitioners reported the following amounts of income expenses and losses from their farm on their tax returns for and year income bxpenses loss --oq- dollar_figure dollar_figure --oq- big_number big_number --oq- big_number big_number petitioners listed north hickory as rental property on schedules e supplemental income of their and returns but not their return they reported on the form_4797 sales of business property attached to their return that they placed_in_service on date a residential_rental_property having a basis of dollar_figure reduced by depreciation of dollar_figure and sold it in for dollar_figure producing a dollar_figure loss petitioner prepared petitioners’ returns for and f examination of petitioners’ returns the examination in this case began after date opinion a burden_of_proof on the farm loss and rental property issues we first consider who bears the burden_of_proof on the farm loss and rental property issues under sec_7491 the burden_of_proof is placed on the secretary in any court_proceeding if the taxpayer has complied with substantiation reguirements under the internal_revenue_code has maintained all records --- - required by the internal_revenue_code and has cooperated with all reasonable requests by the secretary for information documents meetings etc and introduces in a court_proceeding credible_evidence with respect to any factual issue relevant to ascertaining the liability of the taxpayer for any_tax imposed under subtitle a or b sec_7491 and respondent contends that petitioners do not meet the requirements of sec_7491 petitioners do not contend otherwise we treat this as petitioners’ concession that they bear the burden_of_proof on the farm loss and rental property issues ’ b whether petitioner operated his farm for profit the first issue for decision is whether petitioner operated the farm for profit in and a taxpayer conducts an activity for profit if he or she does so with an actual and honest profit objective 81_tc_210 78_tc_642 affd without opinion 702_f2d_1205 d c cir in deciding whether petitioner operated the farm for profit we consider the following nine nonexclusive factors the manner ' sec_7491 applies to court proceedings arising in connection with examinations beginning after date see internal_revenue_service restructuring reform act of publaw_105_206 sec a 112_stat_685 the examination in this case began after date we discuss the burden of production and burden_of_proof for the penalties below at par e --- - in which the taxpayer carried on the activity the expertise of the taxpayer or his or her advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that the assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer's history of income or loss with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and whether elements of personal pleasure or recreation are involved sec_1_183-2 income_tax regs no single factor controls 722_f2d_695 11th cir affg 78_tc_471 sec_1_183-2 income_tax regs cc application of the factor sec_1 manner in which the taxpayer conducts the activity maintaining complete and accurate books_and_records conducting the activity in a manner substantially_similar to that of comparable businesses which are profitable and making changes in operations to adopt new techniques or abandon unprofitable methods suggest that a taxpayer conducted an activity for profit 72_tc_659 sec_1 b income_tax regs petitioners contend that petitioner operated the farm ina businesslike manner petitioners also contend that petitioner -- - decided to forgo income from haying or pasture rental in an attempt to reduce the farm’s operating costs and that petitioner’s attempt to reduce cash losses shows that he had a profit_motive citing 700_f2d_402 7th cir revg tcmemo_1981_321 we disagree although he listed the activity as a livestock hay operation on his and schedules e petitioner produced no hay or livestock and made no attempt to derive income from hay or livestock during the years in issue further there is no evidence that petitioner had a bona_fide plan to ever make a profit from planting and growing trees this factor favors respondent the expertise of the taxpayers or their advisers efforts to gain experience a willingness to follow expert advice and preparation for an activity by extensive study of its practices may indicate that a taxpayer has a profit objective sec_1_183-2 income_tax regs a taxpayer’s failure to obtain expertise in the economics of an activity indicates that he or she lacks a profit objective 809_f2d_355 7th cir affg tcmemo_1985_523 72_tc_411 petitioner contends that he had the necessary expertise to operate a farm because he was born and raised on the mitchell farm he had extensive conversations with other farmers in the area and he had experience producing row crops hay and livestock he points out that he worked closely with harris who operated his own farm and who worked on the mitchell farm for more than years we disagree the record does not show that petitioner knew how to make a profit producing livestock hay or timber he did not seek expert advice on how to operate his farm profitably de discussed farming with his farmer clients and farmer neighbors but there is no evidence that they gave advice to him about farming for profit this factor favors respondent the taxpayer's time and effort the fact that a taxpayer devotes much time and effort to conducting an activity may indicate that he or she has a profit objective sec_1_183-2 income_tax regs petitioner worked on the farm to big_number hours per year during the years in issue however he did not explain how the work he performed there related to making a profit this factor is neutral expectation that property used in the activity will appreciate in value a taxpayer may intend to make an overall profit when appreciation in the value of assets used in the activity is anticipated sec_1_183-2 income_tax regs there is an overall profit if net_earnings and appreciation would exceed losses in prior years 45_tc_261 affd 379_f2d_252 2d cir petitioner contends that his work on the farm enhanced its productivity and value petitioner and mrs mitchell testified that they believed that the farm 1s appreciating in value and that the trees petitioner planted and his other work had increased the value of the farm petitioners point out that an expectation that timber will appreciate in value may show that the taxpayer had a profit_motive citing kurzet v commissioner tcmemo_1997_54 petitioners did not estimate the amount of appreciation in their property harris testified that the farm was worth about dollar_figure per acre in and about dollar_figure per acre in if we use harris’s estimate petitioner’s farm appreciated about dollar_figure dollar_figure times acres in years about dollar_figure per year petitioners reported losses averaging dollar_figure in the years in issue which is more than three times harris’s estimate of the farm’s average annual appreciation we are not convinced that petitioner expected appreciation to exceed his losses this factor favors respondent taxpayer's success in other similar activities the fact that a taxpayer previously operated similar activities profitably may show that the taxpayer has a profit objective sec_1_183-2 income_tax regs petitioner contends in his posttrial brief that he has spent most of his life farming or advising others about their farms - - the record does not show how petitioner was involved in his family’s farm that his efforts contributed to its success or that he successfully engaged in any other activity similar to his farm statements in petitioner’s brief regarding advice he may have given to others are not supported by the record we do not base findings_of_fact on factual assertions first made ina posttrial brief see rule b 582_f2d_292 3d cir 99_tc_202 n 90_tc_1248 this factor favors respondent taxpayer's history of income or losses a history of substantial losses may indicate that the taxpayer did not conduct the activity for profit golanty v commissioner supra pincite sec_1_183-2 income_tax regs losses during the initial stage of an activity do not necessarily indicate that the activity was not conducted for profit engdahl v commissioner t c pincite sec_1_183-2 income_tax regs petitioner received no farm income and he incurred farm_losses in and petitioner contends that he expected to incur losses in those years because the farm had been neglected before he moved there in even if he expected losses for that reason we believe he had no basis for a bona_fide profit expectation because he had no sources of income from the farm this factor favors respondent amount of occasional profits if any the amount of any occasional profits the taxpayer earned from the activity may show that the taxpayer had a profit objective sec_1_183-2 income_tax regs petitioner received no revenues from the farm from to petitioners concede that this factor favors respondent financial status of the taxpayer the receipt of a substantial amount of income from sources other than the activity especially if the losses from the activity generate large tax benefits may indicate that the taxpayer does not intend to conduct the activity for profit sec_1_183-2 income_tax regs petitioners had nonfarm income of dollar_figure in dollar_figure in and dollar_figure in and they claimed schedule f losses of dollar_figure dollar_figure and dollar_figure respectively petitioner testified credibly that he could not afford to lose money from the farm petitioners did not have a substantial amount of income against which to deduct their losses and they did not enter the farming activity to produce losses to offset their income see callahan v commissioner tcmemo_1996_65 affd 111_f3d_892 5th cir roberts v commissioner tcmemo_1987_182 taxpayers who were not -- - wealthy did not enter farming activity with intent to produce paper losses to offset nonfarm income this factor is neutral blements of personal pleasure the presence of recreational or personal motives in conducting an activity may indicate that the taxpayer is not conducting the activity for profit sec_1_183-2 income_tax regs petitioner mended fences cut underbrush dug weeds and planted trees respondent contends that petitioner planted trees to beautify the farm petitioners’ residence is located on their farm and they have not shown that their farm expenditures did not benefit their residence and their enjoyment of their property see estate of dickerson v commissioner tcmemo_1997_165 christmas_tree farm activity not conducted for profit trees provided personal pleasure because they were located near taxpayers’ residence petitioner enjoyed working on the farm this fact does not mean that he did not engage in the activity for profit the farm had no recreational facilities and petitioner worked hard on the farm however it is unclear how much of his work on the farm had any economic purpose this factor is neutral conclusion we conclude that petitioner did not operate the farm for profit in and because he did nothing to generate - revenue during the years in issue and he had no credible plan for operating it profitably in the future d whether petitioners can deduct expenses for their residence a taxpayer may deduct losses_incurred in any transaction entered into for profit sec_165 similarly a taxpayer may deduct ordinary and necessary expenses_for_the_production_or_collection_of_income or for the management_conservation_or_maintenance_of_property_held_for_the_production_of_income sec_212 however a taxpayer may not deduct the loss on the sale of his or her personal_residence or the expenses_incurred in leasing the home other than taxes and mortgage interest sec_165 57_tc_245 harris v commissioner tcmemo_1982_410 affd on other issues 745_f2d_378 6th cir sec_1_165-9 income_tax regs unless the taxpayer converted the residence to an income-producing property sec_1_165-9 income_tax regs petitioners contend that they converted their residence to rental property when mrs mitchell moved out of the home in and that they may deduct rental expenses in and anda loss on the sale of the property in we disagree there is no convincing evidence that petitioners converted north hickory to rental property in 54_tc_1298 we applied five factors in deciding whether a residence has been converted to rental or income-producing property citing newcombe petitioners contend that the facts that they did not occupy north hickory after date that north hickory had no recreational facilities that petitioner had received inquiries to rent north hickory which he rejected because he believed it needed to be renovated and that petitioners sold north hickory to an individual who offered to buy it when he saw petitioner renovating it show that they converted the residence to rental property or property_held_for_the_production_of_income we disagree we are not convinced that petitioners converted north hickory to rental property petitioners’ arrangement with hill shows that petitioners intended to fix up north hickory but not that they intended to rent it out when the repairs were complete if hill had repaired the house petitioners could have lived in rented or sold it petitioners did not try to rent north hickory from mid-1996 when hill moved out until they sold it in date we conclude that petitioners did not convert their residence to income-producing property before they sold it in thus they may not deduct depreciation or the operating_expenses of the - - residence under sec_162 and sec_167 similarly they may not deduct their loss on the sale of the house under sec_165 be whether petitioners are liable for accuracy--related penalties for negligence or substantial_understatement_of_income_tax background we next decide whether petitioners are liable for the accuracy-related_penalty under sec_6662 for negligence or substantial_understatement_of_income_tax for and taxpayers are liable for a penalty equal to percent of the part of the underpayment attributable to negligence or disregard of rules or regulations or to a substantial_understatement_of_income_tax sec_6662 and b and negligence includes failure to make a reasonable attempt to comply with internal revenue laws or to exercise ordinary and reasonable care in preparing a tax_return sec_6662 an understatement is substantial if it exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6662 a an understatement is reduced to the extent that it is based on substantial_authority adequately disclosed on the return or in a statement attached to the return and there is a reasonable basis for the tax treatment of that item or due to reasonable_cause and taxpayers acted in good_faith see sec_6662 b and c sec_1_6664-4 income_tax regs burden of production and burden_of_proof sec_7491 provides as follows sec_7491 penalties --notwithstanding any other provision of this title the secretary shall have the burden of production in any court_proceeding with respect to the liability of any individual for any penalty addition_to_tax or additional_amount imposed by this title the commissioner must come forward with evidence that it is appropriate to apply a particular penalty against the taxpayer before the court can impose the penalty however to meet the burden of production the commissioner need not introduce evidence relating to reasonable_cause or substantial_authority 116_tc_438 s rept pincite 1998_3_cb_537 instead the burden remains on the taxpayer to raise and prove that he or she is not liable for the penalty because of reasonable_cause or substantial_authority higbee v commissioner supra see s rept supra pincite c b pincite whether petitioners are liable for the accuracy-related_penalty petitioner is an accountant and lawyer who is familiar with sec_183 and the regulations despite this he deducted farm - - losses even though he had no credible plan to make a profit from the farm during or after the years in issue petitioners did not act in good_faith in claiming schedule f farming losses and their underpayments were not due to reasonable_cause petitioners were negligent in deducting expenses and the loss on the sale of north hickory because they did not convert it to rental property petitioners are liable for the accuracy-related_penalty because they substantially understated their tax for and and they did not have substantial_authority for their positions regarding the farm_losses and the residence conversion we conclude that petitioners are liable for accuracy-related_penalties under sec_6662 for and to reflect the foregoing decision will be entered for respondent we previously decided by summary opinion that petitioner did not operate the farm for profit in or mitchell v commissioner filed date we do not consider petitioners’ prior case in deciding whether petitioners were negligent because it is not clear that the decision in their earlier case was filed before they filed their return
